Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Office action is in response to the communication filed on 4/27/2022. Currently claims 15-24 are pending in the application, with claims 23-24 withdrawn from consideration.


ELECTION / RESTRICTION

Applicant's election of Group I, claims 15-22, with traverse, drawn to a method in the reply filed on 4/27/2022 is acknowledged. The traversal is on the ground that the invention groups are interrelated and such that search for the invention embodied in Group I would necessarily include a search for the inventions embodied in the remaining Group II.  The argument is not persuasive and does not particularly dispute the lack of unity of invention based on the fact that the special technical feature is not a special technical feature as it does not make contribution over the prior arts. The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 15-21 are rejected under 35 U.S.C.103 as being obvious over Hanson et al. (US Publication Number 2012/0073687 A1), hereafter, referred to as “Hanson”, in view of Ouellette (US Patent Application Publication Number 2002/0140131 A1), hereafter, referred to as “Ouellette”.

Regarding claim 15, Hanson teaches in Fig. 2, a distribution block (element 50) for extrusion melts, comprising a main body (base body) (valve body, element 60) and at least one quill (sleeve) (valve piston, element 66). Hanson also teaches in exploded perspective view (Fig. 3) that the main body and the at least one quill having communicating fluid channels (elements 210, 212), characterized in that the at least one quill is movably mounted in the main body, it being possible to position the at least one quill in a first position relative to the main body in order to bring a first group of fluid channels of the at least one quill into communication with the fluid channels of the main body (para. [0034-0035], claim 1).

Hanson also teaches that at least one fluid channel of the first group of fluid channels of the at least one quill being designed to be operated at a different temperature level to a second fluid channel of the first group of fluid channels of the at least one quill (para. [0046]), by disclosing separately controllable heating cartridges (Fig. 3, element 150) within the quill body (element 66). Hanson further teaches to control temperatures in separate zones to assure precise temperature is maintained in the distribution valve body (para. [0046]).

Hanson teaches to control temperatures in separate zones to assure precise temperature is maintained in the distribution valve body by using electric cartridge heaters (element 150, and 152). But Hanson fails to explicitly teach that the fluid channels of a group of fluid channels of the sleeve are thermally insulated from one another.  However, Ouellette teaches an injection molding apparatus in which the fluid plastic molding material transfer conduits, such as the manifold runner channels and cavity injection nozzle passageway, are constructed of a low thermal conductivity, nonmetallic heat insulation structural material to thereby heat insulate the liquified molding material or resin, whether thermosetting or thermoplastic, while resident in the manifold runners and/or nozzle passageways (abstract).  Ouellette also teaches that the heat transfer and other physical parameters of the conduit material and structure are such that this molding material remains at a reasonable uncured molding temperature while resident in the transfer conduit for the duration of at least one injection cycle due to the heat insulation characteristics of these fluid flow conduits of the system (abstract). Ouellette further teaches that the heat insulation material of which the flow conduits are constructed is a polymer material having mechanical properties adequate to permit continuous accessible usage in the foregoing method as part of a separable and clampable manifold and/or nozzle system within the mold tooling as operable in the injection molding environment (abstract).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Ouellette, and use a known technique of low thermal conductivity material and heat insulating material to insulate the fluid channels of the sleeve, so that the channels are thermally insulated from one another,  because heat insulation of the conduit (channels) would ensure that this molding material remains at a reasonable uncured molding temperature while resident in the transfer conduit for the duration during the flow, without exchanging heat to the other channels or nearby apparatus sections,  due to the heat insulation provide for these fluid flow channels.  (KSR Rationale C, MPEP 2143). Since both the reference deal with distribution of melt during injection molding process, one would have reasonable expectation of success from the combination.
Regarding claim 16, Hanson teaches that the distribution block for extrusion melt having at least one sleeve may be positioned in a second position in relation to the base body, so as to bring a second group of fluid channels of the sleeve in communication with the fluid channels of the base body, by teaching that the diverter valve(equivalent to distribution block) (element 50) is put into “cross-over” or “retracted cylinder” position that connects a second group of fluid channels of the sleeve in communication with the fluid channels of the base body, where the first channel connects the first inlet with the second outlet and the second cross-over channel connects the second inlet with the first outlet, the valve piston blocks the end ports of the first flushing channel, and the first and second through channels connect the first and third flushing channels to allow flow of material therein from the first inlet.

Regarding claim 17, Hanson teaches that the distribution block for extrusion melt, in which the sleeve is mounted in the base body, so as to be linearly displaceable along its longitudinal axis by teaching in Figs. 6, 7 and 8, that the quill (sleeve) is movably mounted in the main body and moves linearly along the longitudinal axis.

Regarding claim 18, Hanson teaches that the distribution block for extrusion melt, wherein the sleeve is movable by motor by teaching the use of hydraulic cylinder (element 140) (equivalent to a motor) that is used to actuate to move the valve piston (element 66) axially relative to the valve body (element 60) (para. [0045]).

Regarding claim 19, Hanson teaches that the distribution block for extrusion melt, wherein the sleeve comprises sealing sections by teaching that the valve body (element 60) and valve piston (element 66) may advantageously be made from materials which may suitably be polished and hardened to prevent scoring or galling from occurring during normal operation, and further so that a suitable small tolerance between the outer diameter of the valve piston and inner diameter of the valve body may be accomplished to prevent leaking of polymer from occurring (para. [0038]), resulting in sealing section as claimed.

Regarding claim 20, Hanson teaches the distribution block for extrusion melt, wherein the fluid channels in the sleeve and the base body may be brought into a rinsing position in relation to one another by movement of the sleeve by teaching that the use of flushing channels (elements 330, 334, 338) provide continuously cleaning of the unused flow passages in the valve piston(element 66), which is particularly useful for quick color changeover (Figs. 4-5, para. [0055-0057], and para. [0059]).

Regarding claim 21, Hanson teaches the distribution block for extrusion melt, wherein 
the sleeve protrudes from the base body on both ends by teaching in Fig. 7, that the valve piston (sleeve) (element 66) protrudes from the main body (base body) (element 60) on both ends.


Allowable Subject Matter

Claim 22 is objected to as being directly or indirectly dependent upon rejected base claim 15, but would be allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for indication of allowable subject
matter:

Regarding claim 22, the prior art of references (of record) do not teach or fairly suggest (by themselves or in combination) a distribution block for extrusion melt “in which the at least one sleeve is essentially conical.”

Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742